DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 1/12/2021.
Claims 1, 6, and 11 have been amended.
Claims 1 – 11 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 10/13/2020 has been received and considered.


Response to Arguments
Applicant’s arguments with respect to claims 1 – 11 have been fully considered but they are moot in view of new grounds of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (US 2017/0278320) and in view of Ely (US 2013/0263277 A1) (hereafter Ely).

Regarding claim 1 Isozaki teaches: A method for storing vehicular data, comprising: analyzing importance of received vehicular data to determine a storage level of the vehicular data corresponding to the importance of the vehicular data (Examiner note: importance analysis for storage level determination is met by the filtering process in conjunction with the storage controller) (Isozaki, in Para [0036] discloses “This in-vehicle system 10 is assumed to be equipped in a vehicle such as an automobile, a bus, a truck, and a motorcycle.” Isozaki, in Para [0054] discloses “The filtering processor 121 may determine the data to transmit to the storage controller 140 in accordance with a predetermined fixed policy, or may determine, by making the policy of the filtering processor 121 variable, the data to transmit to the storage controller 140 in each case.”);
[acquiring a corresponding key and a corresponding encryption algorithm based on the storage level of the vehicular data; encrypting the vehicular data using the acquired key and the acquired encryption algorithm]; 
and storing encrypted vehicular data in a storage area corresponding to the storage level of the vehicular data, wherein each storage level of the vehicular data corresponds to a storage area (Examiner note: correspondence of the storage area to the storage level is met by the input/output storage controller operating with the filtering unit) (Isozaki, in Para [0054] discloses “the input controller 142 performs the manipulation and filtering of the data when the data is input to the storage unit 130 and the output controller 143 performs the manipulation and filtering of the data when the data is output from the storage unit 130.”).
Isozaki fails to explicitly teach:  5acquiring a corresponding key and a corresponding encryption algorithm based on the storage level of the vehicular data; encrypting the vehicular data using the acquired key and the acquired encryption algorithm;
Ely from the analogous technical field teaches: acquiring a corresponding key and a corresponding encryption algorithm based on the storage level of the vehicular data; encrypting the vehicular data using the acquired key and the acquired encryption algorithm (Examiner note: the data importance defining storage level is equivalent to the level of confidentiality) (Ely in Para.[0008] discloses “Security is frequently defined as a combination of the security aspects confidentiality, integrity and availability.” Ely in Para.[0012] discloses “The skilled person will know that different levels of confidentiality can be assigned different encryption algorithms and/or keys of different length in order to encrypt information according to its level of confidentiality.” Ely in Para. [0071] discloses “The combined information would acquire the lower integrity level, i.e. it should be regarded as less trusted than the original data from the database running at a lower integrity level.” Ely in Para. [0080] discloses “it may be possible to store, possibly encrypted and hashed, code on a hard disk”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Isozaki, in view of the teaching of Ely which discloses the data encryption by different cryptographic algorithms and keys according to the predefined requirements (levels) and storage in the memory on the hard disk in order to differentiate data encryption and improve control and management of the data processing in the system (Ely, [0008, 0012, 0071, 0080]).

Regarding claim 2 Isozaki teaches: The method according to claim 1, wherein the analyzing importance of received vehicular data to determine a storage level of the vehicular data comprises: determining a data type of the vehicular data based on a type of a sensor collecting the vehicular data or a type of a device generating the vehicular data (Isozaki, in Para [0070] discloses “Based on the type of data input from the routing processor 120, whether it is the data to store in the storage unit 130 is determined.”); acquiring a data transmission speed of the vehicular data; and matching the data type and the data transmission speed of the vehicular data with a preset data type and a preset data transmission speed corresponding to each of preset storage levels, and determining the storage level of the vehicular data based on a matching result (Examiner note: ECU stands for the Electronic Control Unit; matching transmission/communication data speed is met by a choice of the appropriate data bus B1 to B4) (Isozaki, in Para [0073] discloses “in order to make a sensor signal have redundancy, a plurality of ECUs included in the sensor ECU 18 may be connected to different buses and configured to acquire an identical sensor signal and output it to different buses.” Isozaki, in Para [0048] discloses “The first bus B1, the second bus B2, the third bus B3, and the fourth bus B4 may be the buses of different communication standard, different communication speed, different communication rate, and different latency from one another, or may be of the same communication standard and have the same performance.”).

Regarding claim 3 Isozaki teaches: The method according to claim 1, wherein the analyzing importance of received vehicular data to determine a storage level of the vehicular data comprises: analyzing the vehicular data, determining whether the vehicular data contain preset critical data corresponding to each of preset storage levels, and determining the storage level of the vehicular data from a plurality of the preset storage levels based on a determining result (Isozaki, in Para [0090] discloses “The access controller 301 may determine, in accordance with a predetermined fixed rule, whether the data for which the output was requested is the data that can be output, or may be configured, by making the rule of the access controller 301 variable” Isozaki, in Para [0054] discloses “The filtering processor 121 may determine the data to transmit to the storage controller 140 in accordance with a predetermined fixed policy, or may determine, by making the policy of the filtering processor 121 variable, the data to transmit to the storage controller 140 in each case.”).

Regarding claim 4 Isozaki teaches: The method according to claim 1, further comprising: setting and saving a key and an encryption algorithm corresponding to each of the storage levels; wherein complexities of keys corresponding to different storage levels are different, and speeds of encryption algorithms corresponding to different storage levels are different (Examiner note: different storage levels are met by the different output destinations) (Isozaki, in Para [0088] discloses “the encryption processing using different encryption algorithm depending on the output destination of the data may be performed.”).

Regarding claim 5 Isozaki teaches: The method according to claim 1, further comprising: dividing a storage space into a plurality of storage areas, each of the storage areas at least corresponding to a storage level (Examiner note: dividing a storage into single areas and monitoring them separately is met by the operations of data management unit 160 controlling the storage controller unit 140) (Isozaki, in Para [0160] discloses “The data management unit 160 performs the processing of deleting the data the ECUs output and the information concerning the firmware of the ECUs that are stored in the storage unit 130”  Isozaki, in Para [0064] discloses “the storage controller 140 may request the routing processor 120 to change the policy of the filtering processor 121 so as to limit the data recorded into the storage unit 130 to prevent the data from overflowing in the storage unit 130”).

Regarding claim 6, claim 6 discloses an apparatus that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 6 and rejected for the same reasons.

Regarding claim 7, claim 7 dependent on claim 6 discloses an apparatus that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 8, claim 8 dependent on claim 6 discloses an apparatus that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 6 discloses an apparatus that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 6 discloses an apparatus that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/V.I.G./Examiner, Art Unit 2431         
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431